&emdash;Judgment unanimously reversed, without costs, and petition dismissed. Memorandum: Petitioner commenced this article 78 proceeding to compel respondents to order the police officer who issued two traffic summonses to provide him with a supporting deposition pursuant to CPL 100.25 (subd 2). Respondents appeal from the judgment of Special Term which granted the petition. The judgment must be reversed and the petition dismissed. The summons in question was issued in the City of Buffalo, making article 2-A of the Vehicle and Traffic Law applicable (Vehicle and Traffic Law, § 225). The procedural requirements with respect to supporting depositions as provided by the Criminal Procedure Law are not applicable to summonses issued for traffic infractions under article 2-A of the Vehicle and Traffic Law (Matter of Sulli v Appeals Bd. of Admin. Adjudication Bur., 55 AD2d 457). (Appeal from judgment of Erie Supreme Court&emdash;art 78.) Present&emdash;-Simons, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.